Citation Nr: 9905409	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-02 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder (to 
include rash), claimed as due to undiagnosed illness.  

2.  Entitlement to service connection for hair loss, claimed 
as due to undiagnosed illness.  

3.  Entitlement to service connection for multiple joint 
pain, claimed as due to undiagnosed illness.  

4.  Entitlement to service connection for numbness of the 
hands, claimed as due to undiagnosed illness.

5.  Entitlement to service connection for a gum disorder, 
claimed as due to undiagnosed illness. 

6.  Entitlement to service connection for a psychiatric 
disability (to include depression and anxiety), claimed as 
due to undiagnosed illness.

7.  Entitlement to service connection for shortness of 
breath, claimed as due to undiagnosed illness.

8.  Entitlement to service connection for gastrointestinal 
disability (to include stomach pain/gastritis), claimed as 
due to undiagnosed illness.

9.  Entitlement to service connection for headaches, claimed 
as due to undiagnosed illness.

10.  Entitlement to service connection for fatigue, claimed 
as due to undiagnosed illness.

11.  Entitlement to service connection for residuals of sand 
flea/fly bites, claimed as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from April 1989 to August 
1992 (including Southwestern Asia service in support of 
Operation Desert Shield/Storm from October 1990 to March 
1991).  Apparently, he had an unverified prior period of 
inactive duty training; and active duty for training from May 
to October 1988.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from 1995 rating 
decisions by the Nashville, Tennessee, Regional Office, 
which, in part, denied service connection for a skin disorder 
(to include rash), hair loss, multiple joint pain, numbness 
of the hands, a gum disorder, a psychiatric disability (to 
include depression and anxiety), shortness of breath, 
gastrointestinal disability (to include stomach 
pain/gastritis), headaches, fatigue, and residuals of sand 
flea/fly bites, all claimed as due to undiagnosed illness.  
Jurisdiction over the case was subsequently transferred to 
the Montgomery, Alabama, Regional Office (RO).  In a November 
1997 rating decision, the RO, in part, affirmed the denial of 
service connection for said issues.  

Consequently, the Board construes the appellate issues as 
limited to those delineated on the title page of this 
decision, and will proceed accordingly.  Although the Board 
notes that other issues raised in written statements by 
appellant are in various stages of development, since these 
issues have not been fully developed for appellate review, 
they are referred to the RO for appropriate action as may be 
indicated.  Kellar v. Brown, 6 Vet. App. 157 (1994).


REMAND

In a November 1995 Substantive Appeal, appellant checked off 
a box therein indicating that he wanted a hearing at "a 
local VA office before the BVA" (i.e., a "Travel Board 
hearing").  Thereafter, jurisdiction over the case was 
transferred from the Nashville, Tennessee, Regional Office to 
the Montgomery, Alabama, RO.  In a February 1996 fax 
transmittal, the Nashville, Tennessee, Regional Office 
informed the Montgomery, Alabama, RO that appellant had 
requested a "Travel Board hearing" that the RO should 
schedule.  However, there is no documentation presently in 
the claims folder that such hearing was actually scheduled, 
or that the request was withdrawn in writing.  Since "Travel 
Board hearings" are scheduled by the RO (See 38 C.F.R. 
§ 20.704(a) (1998)), the Board is herein remanding the case 
for that purpose, in order to satisfy procedural due process 
concerns.

Accordingly, the case is REMANDED for the following:

The RO should schedule a Travel Board 
hearing, and provide appellant and his 
representative notice thereof.  If he 
desires to withdraw the request for such 
hearing prior to the time it is 
conducted, he may do so in writing by 
contacting the RO.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (historical and statutory notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  

- 4 -


